MEMORANDUM **
Marvin Earl Wall, a California state prisoner, appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his medical needs stemming from an infection in his right ear. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, Nelson v. Heiss, 271 F.3d 891, 893 *228(9th Cir.2001), and its grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001). We affirm.
The district court properly dismissed Wall’s claim against defendant Allen because Wall failed to allege conduct by Allen amounting to deliberate indifference to his serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
The district court properly granted summary judgment in favor of defendants Escobar and Wilson because Wall failed to raise a triable issue of fact as to whether they were deliberately indifferent to his serious medical needs. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996). Wall’s disagreement with Wilson’s course of treatment is not sufficient. See id. (holding a difference in opinion between the physician and the prisoner concerning the appropriate course of treatment does not amount to deliberate indifference to serious medical needs).
Wall’s remaining contentions are without merit.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.